JUDICIAL ETHICS ADVISORY PANELQUESTION:
Does appointment to the Bench and assuming office necessitate or require the judge to resign as a Director of a Federal Credit Union?
FACTS:
Judge has been a board member of the credit union for twenty years. Board members receive no salary but attend a monthly director's luncheon paid for by the credit union, attend seminars and training sessions often at very nice locales, e.g., Palm Desert, Orlando, Boston, etc. for which they are not paid but are reimbursed their expenses.
ANSWER: Yes
DISCUSSION:
Canon 4D(3) provides a judge should not serve as an officer, director, manager, general partner, advisor or employee of any business entity except that a judge may, subject to the requirements of this Code, manage and participate in:
  (a) a business closely held by the judge or members of the judge's family, or
  (b) a business entity primarily engaged in investment of the financial resources of the judge or members of the judge's family.
The fact that a Federal Credit Union is a not for profit organization does not render it a non business entity. It engages in commerce and competes in some areas with financial institutions such as Banks and Savings and Loan Associations and is by any definition, a business entity to which Canon 4 speaks.
/s/ Robert L. Bailey, Chairman
/s/ Robert D. Simms, Vice Chairman
/s/ Milton C. Craig, Secretary *Page 589